         Case 1:18-cv-11150-KPF Document 120 Filed 01/31/20 Page 1 of 1

            LEE LITIGATION GROUP, PLLC
                             148 West 24th Street, EIGHTH Floor
                                     New York, NY 10011
                                       Tel: 212-465-1180
                                       Fax: 212-465-1181
                                  info@leelitigation.com

WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                            January 31, 2020
Via ECF
The Honorable Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

               Re:     Lieble v. Maison Kayser, LLC, et al.
                       Case No. 18-cv-11150

Dear Judge Failla:

         We are counsel for Plaintiff in the above-referenced matter and respectfully submit this
letter, jointly with counsel for Defendants, in accordance with the Court’s Order dated January
22, 2020 (Dkt. No. 117). The parties have agreed to mediation for a class of all front-of-house
employees in all New York Maison Kayser locations for the time period beginning November
29, 2012 to the present. The parties have agreed to split the costs of mediation as follows:
Defendants 2/3, Plaintiffs 1/3. The parties are currently in the process of scheduling with Marty
F. Scheinman, and expect the mediation to be completed by April 30, 2020.

        Within two weeks of the mediation, the parties will submit a joint letter informing the
Court whether they were able to reach a settlement of the matter. In the event the parties do not
settle at mediation, the parties will request a lift of the stay and propose a briefing schedule for
Plaintiff’s motion for conditional collective certification.

Respectfully submitted,

/s/ C.K. Lee
Lee Litigation Group, PLLC

cc:    all parties via ecf
